Letton, J.,
concurring, but dissenting as to directions.
This is purely an action at law to recover a money judgment, with ancillary proceedings in garnishment. The garnishees were discharged and the order discharging them was not superseded under section 7776 Rev. St. 1913. In this state of the case any property of Smith’s in the hands of the garnishees was released from the custody of the law and the court lost power to direct the district court as to its disposition.
The directions in the former judgment of this court that the garnishees be required to appear and make further answer should he eliminated. In other respects it should be adhered to without modification.